DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Receipt is acknowledged of the amendment filed 4/20/2022. Claims 1-3, 5-9, 11 and 12 have been amended. Claims 4 and 10 have been canceled. No claims have been added. Claims 1-3, 5-9, 11 and 12 are pending and an action is as follows.

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-9, 11 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-9, 11 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maamari et al. US 2019/0356364 (hereinafter Ma).
	Regarding claim 1, Ma teaches a method of reporting a Signal to Interference Noise Ratio (SINR) by a user equipment (UE) in a wireless communication system ([See Ma, Figure 5, Step 549 and ¶133, (As per ¶133, during the BIT Training 529, the UE may embed downlink channel quality information in the “sounding”/SRS- uplink transmission. This uplink transmission from the UE 510 to the Access Node 505, interpreted as the claimed BS, comprises an internal UE specific parameter of the UE, which is further described in ¶133/Lines 1-33 and shown in Figure 5, Step 543 as the internal UE specific parameter comprising the SINR.)]), the method comprising:
	Receiving, from a base station (BS), at least one of (i) first information related to Non Zero Power Channel State Information-Reference Signal (NZP CSI-RS) and/or (ii) second information related to Channel State Information-Interference measurement (CSI-IM) (In Ma Figure 5, the UE 510 during the BIT Training process 529 receives from the Access Node 505/BS “CSI-RS or IMR INFO” 531 and “CSI-RS or IMR  DCI” 537.  It is disclosed in MA that in ¶12,¶107-¶110 and ¶121-¶122 and in Figure 5 depicts that based only on the received NZP CSI-RS (CMR comprising the NZP CSI-RS for both channel and interference measurement) -interpreted by the Examiner as the claimed first information- or only the IMR (related to the NZP CSI-RS and CSI-IM, See ¶110) -interpreted by the Examiner as the claimed first and second information- INFO 531 and  DCI 537 being received in Figure 5.)
	Based on the first information and the second information being received;
		Measuring the SINR based on the CSI-IM; and
		Reporting, to the BS, the SINR;
	Based on only the first information being received;
		Measuring the SINR based on the NZP CSI-RS; and
		Reporting, to the BS, the SINR.
(As already noted above by the Examiner, either the claimed first information, shown as CSI-RS (wherein the CSI-RS of Ma comprises the NZP CSI-RS channel and interference information and does not comprise the CSI-IM) in Figure 5, 531 and 537, is received and processed or the claimed first and second information, shown as IMR (comprising both the NZP CSI-RS and the CSI-IM) in Figure 5, 531 and 537, is received and processed by the receiving UE 510. Subsequently, the UE may separate the received downlink signal into both signal (S) and interference (I) using the filter w and derive a SINR through and estimation process ¶122. That the SINR (Figure 5, 543) may derived by the UE. Additionally, the SINR derived by the UE at 543 of Figure 5 is an UE specific parameter that is internal to the UE and is communicated in Step 549 (SRS) to the Access Node 505 (Base Station) during this embodiment of the BIT Training 529 step of Figure 5 which is explained in ¶133. It is stated that downlink channel quality information, comprising the UE specific parameter of SINR 543 derived by the UE 510, is sent to the BS (Access Node 505) from the UE as information embedded in the uplink transmission (e.g. sounding) as per 549 of Figure 5, which serves as the claimed reporting step for both “based on” instances as claimed related to the first information being received or the first and second information being received.)
	Regarding claim 7, Ma teaches a user equipment (UE) configured to report a Signal to Interference Noise Ratio (SINR) in a wireless communication system ([See Ma, Figure 5 ,Step 549 and ¶133, (As per ¶133, during the BIT Training 529, the UE 510 may embed downlink channel quality information in the “sounding”/SRS- uplink transmission. This uplink transmission from the UE 510 to the Access Node 505, interpreted as the claimed BS, comprises an internal UE specific parameter of the UE, which is further described in ¶133/Lines 1-33 and shown in Figure 5, Step 543 as the internal UE specific parameter comprising the SINR.)]), the UE comprising:
 at least one transceiver (RX539/TX547 and Transceiver 1002 [Ma, Figures 5 and Figure 10A ¶181-¶183]); 
at least one processor (processing unit 1000 [Ma, Figures 5 and Figure 10A ¶181-¶183]); and at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed by the at least one processor (Memory 1008 storing instructions coupled to Processing unit 1000 for implementation of various processing operations [Ma, Figures 5 and Figure 10A ¶181-¶185]), perform operations comprising:
Receiving, via the at least one transceiver from a base station (BS), at least one of (i) first information related to Non Zero Power Channel State Information-Reference Signal (NZP CSI-RS) and/or (ii) second information related to Channel State Information-Interference measurement (CSI-IM) (In Ma Figure 5, the UE 510 during the BIT Training process 529 receives from the Access Node 505/BS “CSI-RS or IMR INFO” 531 and “CSI-RS or IMR  DCI” 537.  It is disclosed in MA that in ¶12,¶107-¶110 and ¶121-¶122 and in Figure 5 depicts that based only on the received NZP CSI-RS (CMR comprising the NZP CSI-RS for both channel and interference measurement) -interpreted by the Examiner as the claimed first information- or only the IMR (related to the NZP CSI-RS and CSI-IM, See ¶110) -interpreted by the Examiner as the claimed first and second information- INFO 531 and  DCI 537 being received in Figure 5.)
	Based on the first information and the second information being received;
		Measuring the SINR based on the CSI-IM; and
		Reporting, to the BS, the SINR;
	Based on only the first information being received;
		Measuring the SINR based on the NZP CSI-RS; and
		Reporting, to the BS, the SINR.
(As already noted above by the Examiner, either the claimed first information, shown as CSI-RS (wherein the CSI-RS of Ma comprises the NZP CSI-RS channel and interference information and does not comprise the CSI-IM) in Figure 5, 531 and 537, is received and processed or the claimed first and second information, shown as IMR (comprising both the NZP CSI-RS and the CSI-IM) in Figure 5, 531 and 537, is received and processed by the receiving UE 510. Subsequently, the UE may separate the received downlink signal into both signal (S) and interference (I) using the filter w and derive a SINR through and estimation process ¶122. That the SINR (Figure 5, 543) may derived by the UE. Additionally, the SINR derived by the UE at 543 of Figure 5 is an UE specific parameter that is internal to the UE and is communicated in Step 549 (SRS) to the Access Node 505 (Base Station) during this embodiment of the BIT Training 529 step of Figure 5 which is explained in ¶133. It is stated that downlink channel quality information, comprising the UE specific parameter of SINR 543 derived by the UE 510, is sent to the BS (Access Node 505) from the UE as information embedded in the uplink transmission (e.g. sounding) as per 549 of Figure 5, which serves as the claimed reporting step for both “based on” instances as claimed related to the first information being received or the first and second information being received.)

	Regarding claim 12, Ma teaches an apparatus configured to report a Signal to Interference Noise Ratio (SINR) in a wireless communication system ([See Ma, Figure 5, Step 549 and ¶133, (As per ¶133, during the BIT Training 529, the UE 510 may embed downlink channel quality information in the “sounding”/SRS- uplink transmission. This uplink transmission from the UE 510 to the Access Node 505, interpreted as the claimed BS, comprises an internal UE specific parameter of the UE, which is further described in ¶133/Lines 1-33 and shown in Figure 5, Step 543 as the internal UE specific parameter comprising the SINR.)]), the apparatus comprising:
at least one processor (processing unit 1000 [Ma, Figures 5 and Figure 10A ¶181-¶183]); and 
at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed by the at least one processor (Memory 1008 storing instructions coupled to Processing unit 1000 for implementation of various processing operations [Ma, Figures 5 and Figure 10A ¶181-¶185]), perform operations comprising:
Receiving, from a base station (BS), at least one of (i) first information related to Non Zero Power Channel State Information-Reference Signal (NZP CSI-RS) and/or (ii) second information related to Channel State Information-Interference measurement (CSI-IM) (In Ma Figure 5, the UE 510 during the BIT Training process 529 receives from the Access Node 505/BS “CSI-RS or IMR INFO” 531 and “CSI-RS or IMR  DCI” 537.  It is disclosed in MA that in ¶12,¶107-¶110 and ¶121-¶122 and in Figure 5 depicts that based only on the received NZP CSI-RS (CMR comprising the NZP CSI-RS for both channel and interference measurement) -interpreted by the Examiner as the claimed first information- or only the IMR (related to the NZP CSI-RS and CSI-IM, See ¶110) -interpreted by the Examiner as the claimed first and second information- INFO 531 and  DCI 537 being received in Figure 5.)
	Based on the first information and the second information being received;
		Measuring the SINR based on the CSI-IM; and
		Reporting, to the BS, the SINR;
	Based on only the first information being received;
		Measuring the SINR based on the NZP CSI-RS; and
		Reporting, to the BS, the SINR.
(As already noted above by the Examiner, either the claimed first information, shown as CSI-RS (wherein the CSI-RS of Ma comprises the NZP CSI-RS channel and interference information and does not comprise the CSI-IM) in Figure 5, 531 and 537, is received and processed or the claimed first and second information, shown as IMR (comprising both the NZP CSI-RS and the CSI-IM) in Figure 5, 531 and 537, is received and processed by the receiving UE 510. Subsequently, the UE may separate the received downlink signal into both signal (S) and interference (I) using the filter w and derive a SINR through and estimation process ¶122. That the SINR (Figure 5, 543) may derived by the UE. Additionally, the SINR derived by the UE at 543 of Figure 5 is an UE specific parameter that is internal to the UE and is communicated in Step 549 (SRS) to the Access Node 505 (Base Station) during this embodiment of the BIT Training 529 step of Figure 5 which is explained in ¶133. It is stated that downlink channel quality information, comprising the UE specific parameter of SINR 543 derived by the UE 510, is sent to the BS (Access Node 505) from the UE as information embedded in the uplink transmission (e.g. sounding) as per 549 of Figure 5, which serves as the claimed reporting step for both “based on” instances as claimed related to the first information being received or the first and second information being received.)

Regarding claim 2, Ma teaches the method of claim 1, wherein the at least one of the first information and/or the second information is received via higher layer signaling. (Since the UE receives CSI-RS (the first information) or IMR (comprising the first and second information) INFO, RRC, DCI 531/537) [Ma, Figure 5, Steps 531 and 537, ¶105-¶108 (RRC/higher layer signaling) and ¶122])

	Regarding claim 3, Ma teaches the method of claim 1, wherein the at least one of the first information and/or the second information further includes information related to reporting of the SINR (The CSI-RS and the IMR being the first and the first information and the first & second information respectively comprise information related to reporting of the SINR as these signals may both be received at step 539 by the UE 510 and processed by the UE during the BIT Training 529 process for separation via the step 541 and applied to process 543 to produce the SINR which is a UE specific parameter which is reported to the Access Node 505 via sounding SRS 549, interpreted as the Base station/BS based on the information obtained from the signals [Ma, Figure 5, ¶133]).

	Regarding claim 5, Ma teaches the method of claim 1, wherein the at least one NZP CSI-RS is allocated to 3 Resource Elements (REs) per a Resource Block (RB) [Ma, Figure 6B NZP CMRs comprising NZP CSI-RS may occupy all or only a subset of ODFM symbols or PRBs (physical resource blocks) which comprise at least 3 REs per RB/PRB [Ma, Figure 6B, (655 and 657)/659, ¶109]].

	Regarding claim 6, Ma teaches the method of claim 1, wherein the SINR is a SINR for Layer 1 [Ma, the SINR which is reported by the UE 510 to the Access Point 505 for the channel quality report as an embedded UE specific parameter in the sounding (SRS 549) is for Layer 1 ¶133].

Regarding claim 8, Ma teaches the UE of claim 7, wherein the at least one of the first information and/or the second information is received via higher layer signaling. (Since the UE receives CSI-RS (the first information) or IMR (comprising the first and second information) INFO, RRC, DCI 531/537) [Ma, Figure 5, Steps 531 and 537, ¶105-¶108 (RRC/higher layer signaling) and ¶122])

	Regarding claim 9, Ma teaches the UE of claim 7, wherein the at least one of the first information and/or the second information further includes information related to reporting of the SINR (The CSI-RS and the IMR being the first and the first information and the first & second information respectively comprise information related to reporting of the SINR as these signals may both be received at step 539 by the UE 510 and processed by the UE during the BIT Training 529 process for separation via the step 541 and applied to process 543 to produce the SINR which is a UE specific parameter which is reported to the Access Node 505 via sounding SRS 549, interpreted as the Base station/BS based on the information obtained from the signals [Ma, Figure 5, ¶133]).

	Regarding claim 11, Ma teaches the UE of claim 7, wherein the at least one NZP CSI-RS is allocated to 3 Resource Elements (REs) per a Resource Block (RB) [Ma, Figure 6B NZP CMRs comprising NZP CSI-RS may occupy all or only a subset of ODFM symbols or PRBs (physical resource blocks) which comprise at least 3 REs per RB/PRB [Ma, Figure 6B, (655 and 657)/659, ¶109]].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONNIE V SWEET/Primary Examiner, Art Unit 2467